Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 The claims 16-20 are directed to a computer program product comprising a tangible computer readable storage medium, it is merely an implementation of software para [0063],i.e. are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


Under Step 2A Prong 1, the independent claims 1, 11 and 16 all include abstract ideas as highlighted (using a bold font) shown below.
“Claim 1. A method comprising:
    performing by a processor:
    receiving a plurality of synchrophasor measurements of a power system signal associated with a time interval from a phasor measurement unit (PMU), each of the plurality of synchrophasor measurements including a phase angle, frequency value, and a timestamp associated with the synchrophasor measurement;
determining a plurality of relative phase angles based on the plurality of phase angles;
   determining a correlation coefficient between the plurality of relative phase angles and a plurality of corresponding frequency values of the power system signal;
detecting an error in the plurality of timestamps based on the correlation coefficient; and
estimating the error in the plurality of timestamps based on the plurality of relative phase angles and the plurality of corresponding frequency values.”

“Claim 11.  A system, comprising: a processor; and
a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations comprising:

     receiving a plurality of synchrophasor measurements of a power system signal associated with a time interval from a phasor measurement unit (PMU), each of the plurality of synchrophasor measurements including a phase angle, frequency value, and a timestamp associated with the synchrophasor measurement;

determining a plurality of relative phase angles based on the plurality of phase angles; determining a correlation coefficient between the plurality of relative phase angles and a plurality of corresponding frequency values of the power system signal;
detecting an error in the plurality of timestamps based on the correlation coefficient; and
estimating the error in the plurality of timestamps based on the plurality of relative phase angles and the plurality of corresponding frequency values.”


“16.    A computer program product, comprising:
a tangible computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor to perform operations comprising:

   receiving a plurality of synchrophasor measurements of a power system signal associated with a time interval from a phasor measurement unit (PMU), each of the plurality of synchrophasor measurements including a phase angle, frequency value, and a timestamp associated with the synchrophasor measurement;
   determining a plurality of relative phase angles based on the plurality of phase angles;
determining a correlation coefficient between the plurality of relative phase angles and a plurality of corresponding frequency values of the power system signal;
detecting an error in the plurality of timestamps based on the correlation coefficient; and
estimating the error in the plurality of timestamps based on the plurality of relative phase angles and the plurality of corresponding frequency values.”


Under step 2A prong 2,
The claims do not comprises any particular field of use and claims do not direct to any practical application.
The claims 1, 11 and 16 do not comprise any significant elements/steps.
The steps of “receiving a plurality of synchrophasor measurements of a power system signal associated with a time interval from a phasor measurement unit (PMU), each of the plurality of synchrophasor measurements including a phase angle, frequency value, and a timestamp associated with the synchrophasor measurement” just data obtaining and output data, which is insignificant extra solution activity.

The Claims 1 and 11 comprises the “processor”, “memory” and “computer readable program code embodied in the memory” is the computer and software running on the computer. The computer is the general computer, which is not significantly more.
Under step 2B 
 In claim 1: the steps of “receiving a plurality of synchrophasor measurements of a power system signal associated with a time interval from a phasor measurement unit (PMU), each of the plurality of synchrophasor measurements including a phase angle, frequency value, and a timestamp associated with the synchrophasor measurement” just well-known, routing and conventional steps of obtaining data in the relevant art as Ranson (US Pub.2013/0285719), para [0077], Slota (US Pub.2012/0187770), para [0059], and Guo (US Pub.2013/0154878), para [0086].
The depended claims 2, 5, 6-8, 10, 12, 13, 14, 15, 17-20 are merely extend the details of the abstract idea of mathematical concepts.
 The Claims 3 and 9 are additionally extend details of abstract idea and insignificant additionally steps.

The depended Claim 4 comprising steps of “performing an administrative operation on the poser system…” just a related to the general filed of use, because they are performed just normal operation, not describe how to perform, when to perform “administrative operation” or any related field of use specific details.
Therefore claims 2-20 are similarly rejected under 35 U.S.C. 101.
Examiner Note Regarding the Prior art of Record:
 Regarding Claims 1, 11 and 16:
“IEEE Standard for Synchrophasor Measurements for Power Systems”
Disclose see Page 45, para E.2 Phase-magnitude relation in TVE and timing, where Figure E.2 shows the variation in TVE as a function of magnitude for various phase errors and Figure E.3 shows the variation in TVE as a function of phase for various magnitude errors, i.e., looking error data of synchrophaser from the multiple sensors.
Ranson (US Pub.2013/0285719) disclose in para [0077], where “clock signals can be generated that are substantially synchronized in phase and frequency with the 1 PPS signal.  Moreover, if the external clock source is lost or interrupted, an internal 1 PPS  total vector errors of measurements remain below a specified maximum can be increased”.
 Ranson disclose a phasor measurement unit (PMU) must maintain a total vector error 
(TVE) in a phasor measurement below a specified maximum (para [003]), but Ranson does not disclose detecting error in the plurality of timestamps based on the correlation coefficient (between the plurality of phase angles and a plurality of corresponding frequency values of the power system signal), e.g., Ranson disclose the maintaining the vector error, but does not disclose how to perform the measurement and how to estimate total vector errors.
The closest prior art, of the record either singularly or in combination, fail to anticipate or render obvious steps of:
“determining a correlation coefficient between the plurality of relative phase angles and a plurality of corresponding frequency values of the power system signal;
detecting an error in the plurality of timestamps based on the correlation coefficient; and
estimating the error in the plurality of timestamps based on the plurality of relative phase angles and the plurality of corresponding frequency values.”
Claims 2-10, 12-15 and 17-20 are dependent on the claims 1, 11 and 16 and are not rejected under 35 USC 102 or 103 due to their dependency on claims 1, 11 and 16.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857